Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-27 are pending. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-14 and 16-27 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 05/09/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
 The objection to the abstract in the non-final mailed 03/08/2022 is withdrawn. The amendments to the abstract have overcome the objection. 
The 112(b) rejection of claims 1-6, 8-14 and 16-18 and 20 in the non-final mailed 03/08/2022 is withdrawn. The amendments to the claims have overcome the rejections.
The 103(a) rejection of claims 1-8, 12-14, and 16-20 over ‘354 (US Patent 5,153,354, Patent date 10-1992) in the non-final mailed 03/08/2022 is withdrawn. The amendments to the claims have overcome the rejection.

The following maintained 112(b) rejection and the newly applied objection and the newly applied 112(b) and 103 rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is directed to “a mixture of Claim 5”. It is unclear what mixture is being referred to in claim 5. Putting the definite article “the” in place of the indefinite article “a” in line two of claim 19 will overcome the rejection.
	




Newly Applied Rejections/Objections
Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 is directed to “the composition of according to Claim 9”.   The phrase “of according to” needs editing. Appropriate correction is required.

Claim 20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 20 is directed to “a mixture according to Claim 5”. It is unclear what mixture is being referred to in claim 20. Putting the definite article “the” in place of the indefinite article “a” in line two of claim 20 will overcome the rejection.
Claim 24 recites the limitation “A mixture… according to Claim 9” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 24 rewritten as “The composition according to claim 9, further comprising a mixture of at least two triesters of cyclohexanetripropionic acid, would overcome the rejection.
Claim 25 recites the limitation “The mixture according to Claim 24” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 25 rewritten as “The composition according to claim 24”, would overcome the rejection.
Claim 22-23 and 26 recites the limitation "The composition according to Claim 1".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is directed to a triester and not a composition. Amending claims 22-23 and 26 to “A composition comprising the triester of cyclohexanetripropionic acid according to Claim 1” will overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, 16-20, 22-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘354 (US Patent 5,153,354, Patent date 10-1992).

Interpretation of Claims

    PNG
    media_image1.png
    221
    785
    media_image1.png
    Greyscale

	tri(n-butyl)cyclohexane-1,2,4-tripropionate as seen below is encompassed by the claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Scope of the Prior Art
	354 teach the immediately below compound of Formula (XXIII) (column 7).

    PNG
    media_image3.png
    310
    587
    media_image3.png
    Greyscale

	Concerning the R groups, 354 teach 1-4 carbon alcohols are preferred (column 3). 354 teach the preferred alcohols are utilized in the alkoxycarbonylation reaction to form the compounds (column 3). Concerning the mixtures, 354 teach n-butanol and isobutanol alcohols (column 3). Making one triester with n-butanol and one triester with isobutanol would result in a mixture wherein the alcohol moieties have identical carbon atom number and the structural formulae would be different (claims 5-6, 8).
	354 teach the methods to make the above compounds and mixtures of compounds by reacting the trivinylcyclohexane with an alcohol and carbon dioxide (column 7). 

Ascertaining the Difference
	354 does not explicitly recite the currently claimed compounds and mixtures or compositions. 



Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have performed the alkoxycarbonylation reaction with n-butanol and/or isobutanol, to arrive at the currently claimed compounds/mixture/compositions. The ordinary artisan would have done so because 354 teach the alkoxycarbonylation reaction with an alcohol having 4 carbons is preferred and teach the specific alcohols (column 3 and 7). See MPEP 2141 III (E), obvious to try. 
Upon doing so the ordinary artisan would have arrived at the instant compounds and mixtures and compositions of claims 1-8, 12, 16-20, 22-23 and 26. 
Concerning the limitations of plasticizers, use of the plasticizers in claims 8, 12 and 18-19, these are all intended use limitations. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.
Concerning the alcohol moieties having identical carbon atom numbers within one molecule, utilizing n-butanol and/or isobutanol in the methods taught by 354 (column 7) would necessarily result in the alcohol moieties having an identical carbon atom number. 


Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant Argues the newly added limitation of claim 1 further distinguishes the present invention over the prior art and requests the withdraw of the 103 rejection. 

As argued above, the prior art reference 354 teach the use of n-butanol and/or isobutanol when preparing compounds of formula (IV), seen below, upon using n-butanol and/or isobutanol the amounts of carbon numbers would be identical. Therefore, the rejection is being maintained.

    PNG
    media_image4.png
    168
    409
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 9-11 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is ‘354 (US Patent 5,153,354, Patent date 10-1992). The teachings of 354 are written above an incorporated by reference.
However, 354 does not teach adding the currently claimed compounds to a polymer.
It would not have been obvious to have modified the prior art to arrive at the instant invention. There being no motivation to do so.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art reference 354 teach alcohols having 1-4 carbons are preferred (column 3, lines 10-13). However, it would not have been obvious to choose a nonpreferred alcohol, for example an alcohol containing 7-9 and 5-9 carbons and arrive at current claims 13-14. 
The reason being there is no motivation supplied by the prior art reference 354 to pick and/or choose alcohols 7-9 or 5-9 out of all the alcohols disclosed by the prior art reference. Moreover the working examples of the primary reference utilize only methanol and do not utilizer higher alcohols of 5-10 carbons.
To sum up, the prior art reference does not single out alcohols having 7-9 carbon atoms over the alcohols having 1-10 carbon atoms and the preferred alcohols having 1-4 carbons. 

NOTE: Claims 24-25 only have 112(b) issues.



Conclusion
Claims 1-8, 12, 16-20, 22-26 are rejected.
Claims 13-14 and 27 are objected to.
Claims 9-11 and 21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628